DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed August 18, 2022.
REASONS FOR ALLOWANCE
2.	Claims 1 and 3-4 are allowable over the references of record for at least the following reasons:
	Claim 1: a pitch of the nut threads is larger than a pitch of the bolt threads such that, under the meshing state, a flank of one nut thread that is located at the most distal side and a flank of one nut thread that is located at the most proximal side are in contact with flanks of the bolt threads.  
	The Taneichi reference is the closest prior art.  The Taneichi reference fails to disclose all of the features of the amended independent claim.  Furthermore, modifying the Taneichi reference to arrive at the language indicated above is not suggested or taught by any of the located references individually or in combination.  Accordingly, there is allowable subject matter.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747